Arnold, J.,
delivered the opinion of the court.
*465His honor, the circuit judge, found that appellant’s cause of action was barred by the statute of limitations, and his judgment is approved. By the terms of the statutes under which the notes sued on were issued, they could not be reissued or circulated as money after one year from the close of the war then existing. Acts of 1861 and 1862, pp. 78, 211.
While the general rule is that statutes of limitation do not apply to bank bills, because they are by the consent of mankind and course of business considered as money, and that their date is no evidence of the time when they were issued, as they are being continually returned and reissued by the banks, yet if such bills have ceased to circulate as currency and have ceased to be taken in and reissued by the banks, they no longer have that distinctive character from other contracts which excepts them from the operation of the statutes of limitation. 2 Dank on Neg. Ins., § 1684; Kimbro v. Bank of Fulton, 49 Ga. 419.
This rule is not changed by the provisions of the several Codes of 1857, 1871, and 1880, which declare that the statute of limitations shall not apply to notes, bills, or evidences of debt issued by any bank or moneyed corporation.
The notes in question are payable on demand at the office of the railroad company in Vicksburg.
Suit may be brought"on an ordinary bill or note payable on demand generally, on the day of its date or immediately, without demand being previously made, and consequently the statute of limitations would begin ?o run against such an instrument from that date. 2 Dank on Neg. Ins., § 1215 ; Ang. on Lim., § 95.
And the principle is the same when the note or bill is payable on demand at a particular place. Failure to make demand in such case would be matter of defense, and if it were pleaded and shown that the defendant was ready to pay at the time and place specified and the money were brought into court, he would be discharged from interest and cost. 1 Dank on Neg. Ins., §§ 643, 646, 647; Montgomery v. Elliott, 6 Ala. 701; Haxton v. Bishop, 3 Wend. 13; Washington v. Planters' Bank, 1 How. 230 ; Cook v. Martin, 5 S. & M. 379.
*466On account of their nature as money, and the provisions of the statutes to which reference has been made, the notes in controversy became subject to the statute of limitations, not from their date, but from the time they ceased to be reissuable and to circulate as money, one year after the close of the war, to wit: on the second day of April, 1867, and they were barred when suit was brought on them in 1885.

Affirmed.